DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin (US Pub. No. 2014/0299242) in view of Hasegawa (US Pub. No. 2017/0087940).
Regarding claims 1 and 11-12, Chauvin teaches a tire for a civil engineering vehicle (title) (although it is noted that the claim language “for a heavy-duty vehicle of civil engineering type” is an intended use which does not further limit the claim) with specific embodiments having a tread width of 950 mm, a tire outer diameter of 3500 mm, leading to a tire outer circumference C of 3500 x π = 11000 mm = 11 m and a tread surface portion of C x W = 11 x 0.95 = 10.45 m2, and a tread thickness of 130 mm (paragraphs [0044]-[0048]), the tread comprising two circumferential grooves which delimit the central portion and at least one generally circumferential groove (paragraphs [0022] and [0031]), it would have been obvious to use two additional circumferential grooves as being suggested by this disclosure, transverse sipes 40 and 60 and transverse grooves 70 (paragraphs [0049]-[0051]; figure 1), where there can be an embodiment of 53 blocks, leading to 53 sipe/grooves that extend completely across the width direction and 53 sipes which extend about 1/3 across the width direction, leading to a sum of the transverse projections of 0.95 m x 53 x 1.33 = 66.97 m, leading to a ratio of 66.97/10.45 = 6.41 m-1, falling within the claimed range of transverse edge corner ratio, and a sum of longitudinal projection of 11 m x 4 = 44 m, leading to a ratio of 44/10.45 = 4.21 m-1, falling within the claimed range of longitudinal edge corner ratio. Chauvin does not specifically disclose that the transverse grooves have a constant circumferential groove width and have planar faces. Hasegawa teaches a tire for construction and mining vehicles (paragraph [0002]) where the transverse grooves have a constant groove width and planar faces (paragraphs [0048]-[0066]; figure 2). It would have been obvious to one of ordinary skill in the art to use a constant circumferential width and planar groove faces for the transverse grooves as taught by Hasegawa in the tire of Chauvin as a known configuration of a heavy duty tire with the predictable result of having functional transverse grooves. Such a transverse groove of the combination set out above has a length defined between a respective circumferential groove and an axial end of the axial width WT. It is specifically noted that the claim language “wherein the axial length of each transverse groove having the constant circumferential width is defined between a respective circumferential groove and an axial end of the axial width WT” does not exclude the transverse groove extending beyond the circumferential groove. 
Regarding claim 4, Chauvin teaches that the tread has a total void volume ratio maximum of 19%, a maximum of 15% for the void volume ratio of the central portion, and a maximum of 30% for the void volume of each edge portion (paragraphs [0025]-[0026] and [0028]), thus teaching very similar void volume ratios as to that of the instant application, and teaches a width of circumferential grooves of 10 mm (paragraph [0049]), leading to a longitudinal void ratio of 4 x 10 mm = 40 mm/950 mm = 4.2%, such being equal to one of applicant’s two inventive embodiments and very close to the other one, thus teaching the longitudinal void volume ratio, and because the total void volume ratios are the sums of the longitudinal and transverse void volume ratios, and because Chauvin teaches similar total and longitudinal void volume ratios as to that of applicant, the transverse void volume ratio would similarly meet the claimed limitation. 
Regarding claim 5, Chauvin teaches that the middle region is between 40 and 60% of the total width of the tread (paragraph [0022]), leading to edge regions of 20 to 30% of the total width of the tread, these ranges overlapping the claimed ranges, as well as teaching that the middle void volume ratio is a maximum of 15% (paragraph [0026] and the lateral void volume ratio is a maximum of 30% (paragraph [0028]), overlapping the claimed ranges. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Accordingly, it would have been obvious to one of ordinary skill in the art to use middle and edge region percentages, and void volume ratios, falling within the claimed ranges because the claimed ranges lie within the prior art ranges.
Regarding claims 6-9 and 11-14, Chauvin teaches using a width for the circumferential grooves of 10 mm and a depth for the circumferential grooves of 100 mm (paragraph [0049]), leading to W/H of 0.10, falling within the claimed range, and a total tread thickness of 130 mm (paragraph [0046]), leading to H/HT of 76.9%, falling within the claimed range, and for a configuration of four circumferential grooves it would have been obvious to space them apart evenly from each other and the tread edges in order to have circumferential grooves in all parts of the tread to allow water to exit the tread pattern, leading to each circumferential groove being 20% apart from each other and the outer circumferential grooves being 30% from the equator, the transverse sipes and grooves have a depth of 100 mm (paragraphs [0049] and [00501), leading to H1/HT and H2/HT of 76.9%, and the H/B ratio of each block is greater than 0.4 and at most equal to 0.5 (paragraphs [0036]-[0037]).
Regarding claim 10, for the configuration set out above the circumferential grooves are 950/5 = 190 mm apart, and the claimed range of 150%-200% of HT is 195 to 260 mm, thus Chauvin teaches a value that is close but not overlapping where one of ordinary skill in the art would have expected it to have the same properties. “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP at 2144.05 citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 19, Chauvin teaches a specific embodiment where each transverse groove forms an angle of at least equal to 45 degrees with the circumferential direction (figure 1). 
Regarding claim 20, Chauvin does not specifically disclose that the transverse sipes have a constant circumferential width. Hasegawa teaches a tire for construction and mining vehicles (paragraph [0002]) where the transverse narrow grooves (taken to be the claimed transverse sipes) close when the tread surface contacts the road surface (paragraph [0021]), grooves closing when contacting the road surface are known in the art to be sipes, and have a constant width (paragraphs [0050]-[0068]; figures 2-3B). It would have been obvious to one of ordinary skill in the art to use a constant circumferential width for the transverse sipes as taught by Hasegawa in the tire of Chauvin as a known configuration of a heavy duty tire with the predictable result of having functional transverse sipes.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chauvin in view of Hasegawa as applied to claim 14 above, and further in view of Hasegawa (US Pub. No. 2018/0201070).
Regarding claim 15, Chauvin (combined) does not specifically disclose alternating transverse sipes and transverse grooves in the shoulder portion. Hasegawa teaches alternating transverse sipes and grooves in the shoulder portion of a construction vehicle tire (paragraphs [0022] and [0033]-[0036]; figure 3). It would have been obvious to one of ordinary skill in the art to use alternating transverse sipes and grooves in the shoulder portion of a tire as taught by Hasegawa in the tire of Chauvin (combined) as a known configuration of the shoulder portion of a construction tire with the predictable result of having a functional tread pattern.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin in view of Hasegawa as applied to claim 1 above, and further in view of Kutsmichel (US Pat. No. 3,511,290).
Regarding claims 17-18, Chauvin (combined) does not specifically disclose that the sipes extend non-linearly in a radial direction. Kutsmichel teaches providing facing walls of sipes extending radially in a zig-zag pattern (column 1, line 67 – column 2, line 23; figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to use sipes with a zig-zag in the radial direction as taught by Kutsmichel in the tire of Chauvin (combined) in order to reduce excessive heat generation and wear (see Kutsmichel at column 3, lines 29-31).

Allowable Subject Matter
Claim 16 is allowed.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowance and allowable subject matter:  the prior art of record, including the closest prior art of record which is Chauvin, does not teach or suggest a transverse edge corners ratio of at least equal to 8 m-1, or a sum of longitudinal and transverse edge corners ratio of at least equal to 12 m-1, in the context of claims 2-3 and 16.

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.
Applicant argues that there is nothing in Chauvin that would lead one of ordinary skill in the art to add circumferential grooves. However, Chauvin teaches a specific embodiment with four circumferential incisions (grooves) (figure 2), as well as teaching that it is advantageous to provide the central portion with at least one generally circumferentially orientated incision in addition to the two circumferential incisions that delimit the central portion (paragraphs [0022] and [0031]).
Applicant further argues that Chauvin does not teach that each transverse sipe or transverse groove has a constant width, which is defined in the circumferential direction, over its axial length between a circumferential groove and the tread edge. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Hasegawa does not teach a transverse groove which has a constant width, because the width changes over the inclined groove 5 from the lug groove portion 5a to the narrow groove portion 5b. However, only the lug groove portion 5a is being relied upon as a groove having constant width, and this groove does have a constant width.
Lastly, Applicant argues that there is no description of circumferential grooves in relation to transverse grooves and sipes. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, as is set out above in the rejection, the claim language “wherein the axial length of each transverse groove having the constant circumferential width is defined between a respective circumferential groove and an axial end of the axial width WT” does not exclude the transverse groove extending beyond the circumferential groove.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	August 23, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749